Citation Nr: 0915365	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-38 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from January 1942 to 
December 1946.  He thereafter served variously in the 
Reserves and Army National Guard from September 1947 to 
October 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified at a Board 
hearing held at the RO in August 2008.  The Board thereafter 
remanded this case in October 2008 for further development.


FINDING OF FACT

The Veteran's asbestosis is asymptomatic, and does not result 
in Forced Vital Capacity (FVC) of 80 percent predicted or 
less, Diffusion Capacity of the Lung for Carbon Monoxide by 
the Single Breath Method (DLCO(SB)) of 80 percent predicted 
or less, maximum exercise capacity of 20 ml/kg or less in 
oxygen consumption with cardiorespiratory limitation, cor 
pulmonale, pulmonary hypertension, or the requirement for 
outpatient oxygen therapy.

CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
asbestosis have not been met. 38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West & Supp. 2008); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6833 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the establishment of 
service connection for the veteran's asbestosis, VA provided 
the veteran with the notice contemplated by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) in May and June 2006 
correspondences, including as to notice of the information 
and evidence necessary to substantiate the initial rating and 
the effective date to be assigned a grant of service 
connection in the event his claim was successful.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
record reflects that the veteran has also received the notice 
to which he is entitled under 38 U.S.C.A. §§ 5103A and 7105, 
including through the issuance of a statement of the case.  
See Dingess/Hartman, 19 Vet. App. at 490-91.
 
The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  The instant appeal originates, however, from 
the grant of service connection for the disorder at issue.  
Consequently, Vazquez-Flores is inapplicable.  In any event, 
the RO provided the Veteran with the requisite notice in 
August 2008 and November 2008 correspondences.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
38 U.S.C.A. § 5103A.  In this regard, the record reflects 
that the Veteran apparently underwent a left upper lobectomy 
in 1983 at the Gainesville, Florida VA Medical Center.  The 
record reflects that the RO has repeatedly attempted to 
obtain those records from the referenced facility, to no 
avail.  The facility has provided all records for the Veteran 
in its possession.  After reviewing the RO's efforts, the 
Board finds that further attempts to obtain additional 
records from the Gainesville facility would be futile.
 
The record also reflects that the veteran was afforded VA 
examinations in September 2006 and February 2009.  In this 
regard, the Board acknowledges the representative's 
contention that the last examination did not comply with the 
Board's remand because the examiner purportedly did not 
differentiate the manifestations of the service-connected 
asbestosis from those of his nonservice-connected lung 
disorders, and also did not indicate whether the oxygen 
therapy the Veteran requires is related to the asbestosis.  
Review of the examination report, however, shows that the 
examiner rather clearly concluded that the Veteran's current 
disability did not include the restrictive defects associated 
with asbestosis, but rather involved obstructive defects 
caused by nonservice-connected chronic obstructive pulmonary 
disorder (COPD) and emphysema.  As to the Veteran's use of 
oxygen, although the examiner did not specifically indicate 
whether it was required because of the asbestosis, given that 
the examiner essentially indicated that the Veteran's 
asbestosis was asymptomatic, and as even the Veteran's 
private physician agrees that the nonservice-connected COPD 
is moderate to severe in nature, it would be unreasonable to 
assume that the Veteran is receiving oxygen therapy based 
even in small part on asbestosis.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected asbestosis.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2008).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, 12 Vet. App. 119 (1999), however, it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Further, in Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Service connection for asbestosis was granted in November 
2006, with an initial assigned evaluation of 0 percent, 
effective January 21, 2005.  This evaluation has remained in 
effect since that time.

The Veteran's service treatment records are silent for any 
pertinent complaints or findings.  They note that, 
historically, he was treated for a pulmonary embolism in 
1974.

On file are VA and private medical records for February 1996 
to September 2008.  The records document diagnoses including 
COPD, emphysema, and asthma.  The Veteran was shown to use 
oxygen therapy because he was too breathless to leave the 
house.  The records note the presence of obstructive 
ventilatory defects, but not restrictive defects.  They also 
indicate that, historically, the Veteran underwent a partial 
left upper lobectomy due to Salzmann's nodular dystrophy in 
1983; the Veteran informed his physicians that the operation 
was undertaken after a needle biopsy resulted in 
pneumothorax, and that he did not know the results of the 
biopsy.  Diagnostic studies for April 2006 revealed diffuse 
emphysematous disease as well as pleural plaque.  Similar 
studies for November 2006 showed extensive emphysema, as well 
as calcified pleural plaque related to prior asbestos 
exposure and honeycombing possibly representing changes 
related to a prior inflammatory process or asbestosis; the 
fibrosis was considered mild.  Diagnostic studies in April 
2008 showed severe emphysema, and extensive scarring in the 
left lower lobe, as well as right lung bronchiectasis and 
stable calcified pleural plaque.  

The treatment records include the reports of several 
pulmonary function tests (PFTs).  PFT studies in March 1996 
revealed that the Veteran's pre-bronchodilation FVC was 85 
percent of predicted and that his post-bronchodilation FVC 
was 86 percent of predicted; his DLCO was 60 percent of 
predicted.  PFT studies in November 2003 showed a pre-
bronchodilation FVC of 75 percent of predicted, with a DLCO 
of 43 percent of predicted.  PFT studies in April 2006 
revealed a pre-bronchodilation FVC of 76 percent of predicted 
and a post-bronchodilation FVC of 73 percent of predicted, 
with a DLCO of 146 percent of predicted.  PFT studies in 
January 2007 showed that the Veteran had a pre-
bronchodilation FVC of 76 percent of predicted, and a post-
bronchodilation FVC of 73 of predicted.  He had a DLCO of 146 
percent of predicted.  PFT studies for February 2008 showed 
that the Veteran had a pre-bronchodilation FVC of 72 percent 
of predicted, and a post-bronchodilation FVC of 76 of 
predicted.  He had a DLCO of 44 percent of predicted.  

The Veteran attended a VA examination in September 2006.  He 
explained that he underwent a left upper lobectomy in the 
past for the evaluation of a lung mass, but that he was never 
told the results.  The examiner noted that his review of a 
prior PFT study in November 2003 showed an obstructive 
ventilatory defect with a significant component of emphysema, 
and he noted that the emphysema was responsible for 
significantly decreasing the DLCO.  He explained that the PFT 
report did not reference any restrictive pulmonary disease, 
which was typically the type of pulmonary functional 
abnormality caused by asbestosis.  The Veteran reported using 
oxygen therapy and experiencing dyspnea on exertion.  
Physical examination revealed abnormalities which were all 
consistent with emphysema.  The examiner concluded that the 
Veteran had asbestosis characterized by bilateral pleural 
plaquing but not to the degree as to cause measurable 
restrictive pulmonary disease on PFT studies.  He also 
diagnosed age-related emphysema, and concluded that it was 
responsible for the PFT findings.  He explained that 
emphysema and obstructive airway disease were not caused by 
asbestos exposure; rather, asbestos exposure causes 
restrictive pulmonary disease.  The report of a PFT study in 
October 2006 ordered by the examiner demonstrated a pre-
bronchodilation FVC of 83 percent of predicted, and a post-
bronchodilation FVC of 89 percent of predicted, with a DLCO 
of 44 percent of predicted.  

In a May 2008 statement, Juan Albino, M.D. noted that the 
Veteran had asbestosis, as well as emphysema.  He explained 
that the Veteran had shortness of breath partly due to 
obstructive lung disease (given the presence of COPD and 
emphysema) but that a component of asbestosis nevertheless 
could not be excluded.  He noted that the Veteran's diffusing 
capacity in particular suggested that his parenchymal disease 
was mainly to blame, but could be due to either emphysema or 
to asbestosis.  He noted that Veteran was on continuous 
oxygen therapy.  Dr. Albino summarized PFT studies showing 
only moderate obstructive disease of COPD and emphysema, and 
explained that the decrease in diffusing capacity was too out 
of proportion to be accounted for only by obstructive 
disease.  He concluded that the strong parenchymal component 
could be due to a prominent component of emphysema, but also 
might be due to asbestosis.

The Veteran attended a VA examination in February 2009.  The 
examiner noted that the Veteran used oxygen therapy and a 
nebulizer.  The Veteran reported a history of rare asthma, 
and complained of wheezing and dyspnea.  He denied any 
history of respiratory failure.  PFT studies showed that his 
pre-bronchodilation FVC was 74 percent of predicted, and that 
his post-bronchodilation FVC was 87 percent of predicted.  
His DLCO was 39 percent of predicted.  The examiner 
determined that the Veteran had asbestosis, but concluded 
that there was no evidence of any intrinsic restrictive 
respiratory defect as evidenced by the PFT study.  Rather, he 
noted that the Veteran had an obstructive respiratory defect 
consistent with COPD.  As to the decreased DLCO, he concluded 
that it was consistent with emphysema.  He also noted the 
absence of any cor pulmonale or pulmonary hypertension.  The 
examiner lastly concluded that the Veteran was evidencing 
mild to total restrictions on his activities of daily living.

In statements and testimony, the Veteran indicates that his 
asbestosis warrants a higher initial rating.

The RO evaluated the Veteran's asbestosis as noncompensably 
disabling under 38 C.F.R. § 4.97, Diagnostic Code 6833.  
Under that code, a 10 percent rating is warranted when FVC is 
75 to 80 percent of predicted; or, if DLCO (SB) is 66 to 80 
percent of predicted.  A 30 percent evaluation is warranted 
where FVC is between 65 to 74 percent, or DLCO (SB) is 
between 56 to 65 percent.  A 60 percent evaluation is 
warranted where FVC is between 50 to 64 percent predicted; or 
DLCO (SB) is between 40 to 55 percent predicted; or maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardio respiratory limitation.  A 100 percent evaluation 
is warranted for FVC is less than 50 percent predicted; or 
DLCO (SB) is less than 40 percent predicted; or maximum 
exercise capacity is less than 15ml/kg/min oxygen consumption 
with cardio respiratory limitation; or cor pulmonale or 
pulmonary hypertension; or requires oxygen therapy.  38 
C.F.R. 
§ 4.97, Diagnostic Code 6833.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008). 
 
After careful review of the evidence of record, the Board 
finds that the disability picture for the Veteran's service-
connected asbestosis most accurately approximates a 
noncompensable rating.  In this regard, although PFTs have 
elicited FVC scores as low as 72 percent of predicted, and 
DLCO scores as low as 39 percent of predicted, and although 
the Veteran is on oxygen therapy, the record nevertheless 
demonstrates that his asbestosis is not symptomatic to the 
point where the results of the PFTs or the need for oxygen 
therapy are in any part actually due to the asbestosis.  

In this regard the Board points out that the treatment 
records on file consistently reference the presence of an 
obstructive defect of the type reflecting the nonservice-
connected COPD and emphysema, and do not suggest the presence 
of any restrictive component (which, the September 2006 
examiner explained, would be the component attributable to 
asbestosis).  Dr. Albino concluded that it was possible that 
the Veteran's asbestosis was responsible for some of the 
findings on the PFTs.  The Board remanded this case to afford 
the Veteran a VA examination with specific attention to 
separating out the manifestations of the current lung 
condition which are attributable to asbestosis.  The VA 
examiner, after review of the claims files and examination of 
the Veteran, concluded that the Veteran's asbestosis was not 
significant enough to cause any respiratory defect in the 
Veteran's case.  The examiner instead noted that it was the 
Veteran's nonservice-connected emphysema which was 
responsible for the physical abnormalities and PFT 
abnormalities.  The Board accords greater probative value to 
the February 2009 examiner's opinion than to Dr. Albino's 
opinion, given that the VA examiner pointed to specific 
findings on the PFTs which demonstrated the absence of the 
involvement of asbestosis, and as Dr. Albino himself only 
indicated that it was possible that the asbestosis was 
involved in some manner with the findings shown on the PFTs.
 
The Board is aware that when it is impossible to separate the 
effects of a service- connected disability and a nonservice-
connected disability, reasonable doubt must be resolved in 
the Veteran's favor, and the symptoms in question must be 
attributed to the service-connected disability.  See 
generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).  
In this case, however, the February 2009 examiner, in 
accordance with the remand instructions, specifically 
determined that the Veteran's asbestosis was not responsible 
for the findings on the PFT studies.  Under these 
circumstances, the Board will not attribute the PFT findings 
to the asbestosis.

The Board also notes that although the Veteran contends the 
lobectomy he underwent in 1983 was in relation to the 
asbestosis, none of his examining or treating physicians have 
suggested this to be the case, the records show that the 
lobectomy was undertaken in connection with another (and 
nonservice-connected) condition, and the Veteran himself 
admits that he is unaware of the results of the biopsy of the 
excision.  In short, the competent evidence does not support 
evaluation of the asbestosis on the basis of the lobectomy.

In sum, the competent and probative evidence of record shows 
that although the Veteran has diagnostic study evidence of 
asbestosis, the asbestosis is not symptomatic, and does not 
account for any decreased FVC, DLCO(SB) or the need for 
oxygen therapy.  Nor is there evidence of cor pulmonale, 
pulmonary hypertension, or cardiorespiratory limitation which 
is associated with the asbestosis.  Accordingly, the Board 
concludes that an initial compensable rating for asbestosis 
is not warranted.  38 C.F.R. § 4.3.

The Board has also considered whether the veteran is entitled 
to a higher disability rating on an extra-schedular basis. 38 
C.F.R. § 3.321(b)(1).  The governing norm for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
case, the record does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards.  As 
already discussed, the competent and probative evidence of 
record shows that none of the Veteran's current impairment is 
attributable to the asbestosis.  Consequently, any 
restrictions on employment or his activities of daily living 
are not associated with the service-connected disorder and 
can not be used as the basis for consideration of an 
extraschedular rating.  Nor has the veteran been hospitalized 
frequently for his disorder.  In short, there are no 
legitimate grounds for consideration of assignment of an 
extra-schedular rating, to include referring this case to the 
Director of VA's Compensation and Pension Service for extra-
schedular consideration.

The Board lastly finds that, given the February 2009 opinion 
concerning the absence of any involvement of the service-
connected asbestosis with the PFT findings or need for oxygen 
therapy, there is no basis for the assignment of a 
compensable rating for any period since January 21, 2005.


ORDER

Entitlement to an initial compensable rating for asbestosis 
is denied.






____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


